NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FERNANDO GUERRERO-GUERRERO,                     No.    19-72392

                Petitioner,                     Agency No. A091-641-202

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of an
                                Immigration Judge

                               Submitted June 8, 2022**
                                 Anchorage, Alaska

Before: HURWITZ, BRESS, and H. THOMAS, Circuit Judges.

      Fernando Guerrero-Guerrero, a citizen of Mexico, petitions for review of a

decision of an Immigration Judge (“IJ”) affirming an asylum officer’s determination

that Guerrero did not have a reasonable fear of persecution or torture in Mexico.

Reviewing for substantial evidence, see Bartolome v. Sessions, 904 F.3d 803, 811


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2018), we deny the petition.

      1.     Substantial evidence supports the IJ’s conclusion that Guerrero did not

establish a reasonable possibility of future persecution. See 8 C.F.R. § 208.31(c),

(g) (2011) (amended 2020).

      a. A petitioner “may establish a well-founded fear of future persecution in

two ways: by proving past persecution, or by demonstrating that he has a

subjectively genuine and objectively reasonable fear of future persecution.”

Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1062 (9th Cir. 2017) (en banc)

(cleaned up); see Bartolome, 904 F.3d at 809 n.4. Guerrero never contended that he

was persecuted in the past and he failed to show that anyone in Mexico would want

to harm him in the future.

      b. The bulk of Guerrero’s briefing is directed at the IJ’s determination that he

had not shown that he could not reasonably relocate within Mexico. A petitioner

who fails to establish past persecution, or that he faces future persecution by the

government or a government-sponsored actor, has the burden of establishing that it

would be unreasonable for him to relocate. 8 C.F.R. § 208.16(b)(3)(i) (2000). In

evaluating the reasonableness of relocation, an IJ considers several factors including

“social and cultural constraints, such as age, gender, health, and social and familial

ties.” Id. § 208.16(b)(3) (2000). Guerrero has failed to establish that the IJ refused

to consider all relevant evidence, including Guerrero’s health, in making his


                                          2
determination. See Bartolome, 904 F.3d at 814 (explaining that an IJ is not required

to “address all of the evidence and claims specifically” in reviewing reasonable fear

determinations). The IJ’s statement, “I also wonder if they’re going to be able to

send him back in his medical condition but that’s beside the point,” does not indicate

that he believed Guerrero’s health was irrelevant to the relocation issue. And

substantial evidence supports the IJ’s conclusion that Guerrero failed to establish

that he could not relocate. Guerrero never testified, nor argued, that he could not

reasonably relocate because of his health and when asked whether he could relocate,

he said he did not know.

      2.     Substantial evidence also supports the IJ’s determination that Guerrero

did not establish a reasonable possibility of torture if returned to Mexico. See 8

C.F.R. § 208.31(c), (g) (2011) (amended 2020). Guerrero did not claim past torture

or establish that anyone would target him if he were removed to Mexico, see Dhital

v. Mukasey, 532 F.3d 1044, 1051–52 (9th Cir. 2008), and the IJ reasonably found

that relocation was possible, see Tzompantzi-Salazar v. Garland, ---F.4th---, 2022

WL 1196787, at *7 (9th Cir. Feb. 9, 2022) (explaining that the agency must consider

“the possibility of relocation—without regard for the reasonableness of relocation”

in the Convention Against Torture analysis).

      PETITION DENIED.




                                          3